Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office action in response to the amendments filed on 2/21/2022. Claims 1, 14, and 18 have been amended. Claim 10 was cancelled.  Therefore, claims 1-9 and 11-20 are pending and addressed below.
Examiner Interview Summary
On page 8 of the remarks, the Applicant states, “Following a discussion and a review, particular I y of proposed amendments to claim 1, the Examiner agreed that the proposed amendments would overcome the 35 U.S.C. § 103 rejection, pending further consideration and review. Thus, claim 1 has been amended to recite the proposed amendments discussed during the Examiner's Interview. Additionally, the Examiner suggested further how the amendments to proposed claim 1 is an improvement to technology.”  The Examiner disagrees with that statement.  The Examiner said that the Lal reference was very long and that it required further review before making the determination as to whether or not the proposed amendments read on the Lal reference.  The Examiner did not make any suggestions on how the proposed amendments would improve the technology but instead said that the proposed amendments may be an improvement to the business methods but not to the technology.  The Examiner Interview Summary dated 1/7/2022 clearly expresses those views by the Examiner. 
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:  
Claim 11 recites, “wherein the first offering was ordered by the user within a time window defined by the length of the temporal correlation between the at least two commerce streams of the plurality of commerce streams.”  Claim 11 should recite, “wherein the first offering was ordered by the user within a time window defined by a length of a temporal correlation between at least two commerce streams of the plurality of commerce streams” to resolve any antecedent problems.  
Claim 14 recites, “mapidentifiers (IDs) from received user data for a user…matchthe particular category of the leading commerce”.  The space is missing between map and identifiers in “mapidentifiers” and the space is missing between match and the in “matchthe”.  The Examiner notes that even though “mapidentifiers” and “matchthe” were not marked as amendments, the spaces were not missing in original claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites, “matching, by the DMP, the particular category of the leading commerce stream to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window of time, and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent.”  The first part of the claim recites, “a second category of offerings” and the latter part of the claim recites, “the second category of the second offering”.  The claim does not, previously to “the second category of the second offering” mention “a second offering”.  As such it is unclear to which “the second offering” the claim is referring.  For purpose of examination, “the second category of the second offering” will be interpreted as “the second category of offerings”.  The Examiner suggests amended claim 1 as such.
Claims 14 and 18 are rejected for the same reason as claim 1.
Claims 2-9, 11-13, 15-17, 19, and 20 are also rejected because of their dependencies on claims 1, 14, or 18.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, “a method for identifying a category of offerings comprising: receiving, by a data management platform (DMP) executing on a computing platform, user data for a user of an end-user device, wherein the computing platform comprises a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory and executing the machine readable instructions; mapping, by the DMP, identifiers (IDs) from received user data for the user to a plurality of different categories of offerings, wherein a particular category of offerings of the plurality of different categories of offerings corresponds to a leading commerce stream executed by the user, wherein the leading commerce stream corresponds to a first offering ordered by the user; matching, by the DMP, the particular category of the leading commerce stream to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window of time; and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent,  wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category: and providing, by the DMP, the second category of offerings for the following commerce stream.” Independent claim 14 recites, “A data management platform (DMP) for identifying a category of offerings comprising: a DMP preprocessing computing platform having a computer readable program stored in a non-transitory machine-readable medium that causes the program to: preprocess commerce data characterizing a plurality of executed commerce streams, wherein each executed commerce stream corresponds to identify a temporal correlation between at least two categories of offerings based on the plurality of executed commerce streams; and a DMP real time processing computing platform having a computer readable program stored in a non-transitory machine-readable medium, a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory and executing the machine readable instructions that causes the program to: map identifiers (IDs) from received user data for a user to a plurality of different categories of offerings, wherein a particular category of offerings of the plurality of different categories of offerings corresponds to a leading commerce stream executed by the user, wherein the leading commerce stream corresponds to a first offering ordered by the user, wherein the category of offerings for the leading commerce stream corresponds to a node in a hierarchical tree that has a first parent node; match the particular category of the leading commerce stream to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window of time,
and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category; and provide the second category of offerings for the following commerce stream.”  Independent claim 18 recites, “a method for identifying a category of offerings comprising: preprocessing, by a data management platform (DMP) executing on a computing platform, commerce data characterizing a plurality of executed commerce streams, wherein each executed commerce stream corresponds to a given offering ordered for a given category of offerings, wherein the computing platform comprises a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory and executing the machine readable instructions; identifying, by the DMP, a temporal correlation between at least two categories of offerings based on the plurality of executed commerce streams; receiving, by the DMP, user data for a user of an end-user device; mapping, by the DMP, identifiers (IDs) from received user data for the user to a plurality of different categories of offerings, wherein a particular category of offerings of the plurality of different categories of offerings corresponds to a leading commerce stream executed by the user, wherein the leading commerce stream corresponds to a first offering ordered by the user, wherein the category of offerings for the leading commerce stream corresponds to a node in a hierarchical tree that has a first parent node; matching, by the DMP, the particular category of the leading commerce stream to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window of time, and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category; and providing, by the DMP, the second category of offerings for the following commerce stream to an offering server, wherein the offering server provides a particular offering that is categorized in the second category to a web server accessed by the end-user device.
Step 2A, Prong 1:  These limitations are drafted in a method, an apparatus, and another method and under their broadest reasonable interpretations, except for the italicized limitations, these limitations are directed to an abstract idea and recite certain methods of organizing human activity since the claims are receiving and preprocessing information, identifying a temporal correlation, mapping identifiers, matching the particular category, and providing a second category, which are all commercial interactions such as advertising and marketing activity and behaviors. The Examiner notes that the claims may be summarized, however although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a data management platform, a DMP preprocessing computing platform having a computer readable program stored in a non-transitory machine-readable medium, a DMP real time processing computing platform having a computer readable program stored in a non-transitory machine-readable medium, the computing platform comprising a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory, a user device, an offering server, and a web server. These computing elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a data management platform, a DMP preprocessing computing platform having a computer readable program stored in a non-transitory machine-readable medium, a DMP real time processing computing platform having a computer readable program stored in a non-transitory machine-readable medium, the computing platform comprising a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory, a user device, an offering server, and a web server are just generic computing elements that are not significantly more than the abstract idea.  Per MPEP 2106.07(b), “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implement[ing] the abstract idea of intermediated settlement on a generic computer’, it cannot save OIP
Dependent claims 2-9, 11- 3, 15-17, 19, and 20, when analyzed as a whole and in combination, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 14, and 18 without significantly more.
Claims 2, 3, 15, and 20 recite that the identifiers are embedded in a HTTP header in key-value pairs.  This limitation is well-known in the art per Joshi (2015/0215236) and is not significantly more. 
Claims 4, 16, and 19 recite the operations are done within 50 milliseconds of receiving the user data.  This limitation is well-known in the art per Gelter (2013/0138800) and Shen (2017/0193561).
Claim 5 recites, “identifying, by an offering server, a particular offering that is within the second category of offerings; and providing, by the offering server, the particular offering to a web server accessed by the end-user device.”  These limitations were addressed with independent claim 18 and are not significantly more for the same reasons as claim 18.
Claim 6 recites, “generating, by a web server, an advertisement for the particular offering; and providing, by the web server, the advertisement to the end-user device.”  These limitations, except for the italicized part, are directed to certain methods of organizing activity since they are generating and providing an advertisement. As discussed above the web server and the end-user device are just generic computing elements.
Claim 7 recites, “preprocessing, by the DMP, commerce data characterizing a plurality of executed commerce streams, wherein each executed commerce stream by the DMP, a temporal correlation between at least two categories of offerings based on the plurality of executed commerce streams.”  These limitations, except for the italicized part, are directed to certain methods of organizing human activity since they are preprocessing data and identifying a temporal correlation having to do with executed commerce stream.  The DMP is just a generic computing element as discussed above.
 Claim 8 recites, “calculating a rank between each category of offerings based on the plurality of executed commerce streams.”  This limitation is directed to a mental process since it is calculating a rank.
Claims 9, 11, and 17 are further limiting the temporal correlation of claims 7 or14 and is therefore part of the abstract idea of claim 7 or 14.
 Claim 12 recites, “matching, by the DMP, a third category of offerings for the user based on the particular category; comparing, by the DMP, a rank of the third category of offerings to a rank of the second category of offerings; and replacing, by the DMP, the third category of offerings with the second category of offerings.”  Except for the italicized part, these limitations are directed to a certain method of organizing human activities since matching, comparing, and replacing categories of categories are advertising and marketing activities.
Claim 13 is further limiting the leading commerce stream and the following commerce stream of claim 1 and as such, these limitations are part of the abstract idea of claim 1.
When the claims are considered independent or in combination, they are not significantly more than the abstract idea.  Therefore, the claims are not eligible.
Potentially Allowable Subject Matter
Claims 1-9 and 11-20 are potentially allowable once the above rejections have been overcome. The following is a statement of reasons for the indication of allowable subject matter:  The previously applied references of Rajagopal, Copeland, Lunt, and Lal do not teach “and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category”.  Rajagopal teaches identifying a category of offerings, and mapping identifiers from the received user data for the user to a plurality of different categories of offerings and matching the particular category of the leading commerce stream to a second category of offerings to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window time.  Lal teaches wherein the category of offerings for the leading commerce stream corresponds to a node in a hierarchical tree that has a first parent node; and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent. Copeland teaches generating, by a web server, an advertisement for the particular offering; and providing, by the web server, the advertisement to the end-user device.  Lundt teaches wherein the IDs in the received 
The relevant prior art mentioned in the previous office action also does not teach that claim element.
Further search found:
Linden (US2014/0100986) discusses discovering item relationships between particular items based on item purchases in order to generate personalized item recommendations for users.
Nikovski (US2007/0244747) discusses recommending a product to a consumer based on the purchasing history and a decision tree.
Lee Hyung Woo (KR102142126B1), which discusses classifying products into optimal category within the hierarchical category and based on this hierarchical category, the products with high possibility of purchase together with the products in the shopping cart by the user are selected, it make recommendations efficiently.
Gaidarev P (JP 6125627) generates a consumer decision tree (“CDT”) by receiving customer purchase data that includes transactions for a plurality of 
Niu et al, “Product hierarchy-based customer profiles for electronic commerce recommendation” discusses building customer profiles based on product hierarchy for more effective personalization in electronic commerce. We divide each customer profile into three parts: basic profile learned from customer demographic data, preference profile learned from behavioral data, and rule profile mainly referring to association rules. Based on customer profiles, two kinds of recommendations can be generated, which are interest recommendation and association recommendation. We also propose a special data structure, that is Profile Tree for effective searching and matching. In terms of our method, customer profiles can be constructed online and real time recommendation can be implemented.
Kirchgessner et al, “Testing Interestingness Measures in Practice: A Large-Scale Analysis of Buying Patterns”, ranks association rules in the retail 
Kong et al, "De-biased dart ensemble model for personalized recommendation” discusses using historical behaviors of users to recommend new items that are likely to be of interest to them using purchases 
Ding et al, “Improve E-Commerce Recommendation by Classification Tree and Fuzzy Sets” discusses using a hybrid filtering approach based on taxonomy of E-Commerce Platforms which uses classification tree of products to find users with similar shopping intentions and to find appropriate products for customers.
However, none of these references teach “and the second category of the second offering represents a node in the hierarchical tree that has a second parent, different from the first parent, wherein the first category and the second category have a hierarchical distance and a rank that is based on the hierarchical distance and percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category” where both the hierarchical distance and the per percent of users that executed both the leading commerce stream and a second commerce stream of the plurality of commerce streams that included an offering corresponding to the second category are both used to determine a rank.
Response to Argument

On pages 9-10, the Applicant traverses that the claims are directed to an abstract idea and states, “Consequently, conventional DMP's require substantial processing  tagging) that is inextricably tied to computer systems by data collection, tagging and processing. Thus, it is respectfully submitted that amended claim 1 is not merely directed to an abstract idea.”  The Examiner respectfully disagrees.  There is nothing in the specification or the claims that suggests that the data management platform (DMP) of the claims is not a conventional data management platform.  The DMP of the claims uses a tree to determine which category of offerings to provide. Just like the DMP that the Applicant describes as “conventional”.  Furthermore, it is clear from the specification that the invention processes large data sets since [0017] and [0018] of the specification state that “there can be thousands or even millions of end-user devices” that send requests to the DMP that are processed by the DMP.  So the DMP uses substantial processing 
On page 11, the Applicant states, “It respectfully submitted that amended claim 1 is not directed to organizing human activity. Rather, claim 1 has been amended to explicitly recite the computing platform comprises a non-transitory memory for storing machine readable instructions and a processor for accessing the non-transitory memory and executing the machine readable instructions. Thus, claim 1 recites that mappinga category of offerings for a leading commerce stream to a node in a hierarchical tree and matching the categories of offerings and commerce streams based on commerce data characterizing a plurality of commerce streams executed in a window of time is performed by the processor. That is, claim 1 as amended is not limited to mere commercial interactions, such as contract agreements, legal obligations, advertising, marketing or sales activities or behaviors.”  The Examiner respectfully disagrees.  As explained in the updated 101 above, the non-transitory memory and the processor are just generic computing elements that are used to perform the abstract idea. The mapping and the matching is part of the abstract idea of advertising and marketing activities since it provides a category of offerings based on the mapping and the matching.  Therefore, the Examiner is not persuaded.
On pages 11-12, the Applicant points to Claim 2 of Example 37, which rearranges icons and tracks how much memory has been allocated to each application, 
On page 12, the Applicant points to McRo and states, “Moreover, similar to McRO, amended claim 1 recites a combined order that is different from prior systems that require vigorous, repetitive and untimely processing of big data. Rather, amended claim 1 recites a computationally efficient method for providing the second category of offerings for the following commerce stream, which alleviates costs and time associated with storage and processing of big data using artificial intelligence. It is thus respectfully submitted that amended claim 1 is not directed to an abstract idea for reasons similar those stated in McRO.”  The Examiner respectfully disagrees.  There is nothing in the 
On page 13, the Applicant argues that “claim 1 recites operations that provide a ‘practical application’ of a Judicial Exception” because “amended claim 1 recites particular systems (e.g., DMP, processor, computing platform) that each perform particular functions (e.g., receive, map, match, provide) on specific data (e.g., user data, ID's, categories, commerce streams, hierarchical tree, ranks) to produce specific results (e.g., provide a following commerce stream).”  The Examiner respectfully disagrees.  As explained above, the DMP, processor, and computing platform are generic computing element that perform generic functions such as receiving, mapping, matching, and providing and as such these elements do not integrate the abstract idea into a practical application.  Therefore, the Examiner is not persuaded.
On pages 13-14, the Applicant points to Example 42 of 2019 PEG and states, “As previously stated, amended claim 1 recites a combination of additional elements that provide a specific improvement over prior art system by reducing the computational complexity, as well as improving the ability of targeting and providing the following commerce stream. Therefore, amended claim 1 provides a practical application of a judicial exception for at least the reasons explained in Example 42.”  The Examiner respectfully disagrees.  As explained above, there is nothing in the specification or the claims that suggest that the claims are “reducing the computational complexity”.  The Examiner agrees with the Applicant that the claims are “improving the ability of targeting 
On pages 14-15, the Applicant points to BASCOM and states, “Similar to BASCOM, amended claim 1 recites an ordered combination of mapping and matching during a window of time. That is, amended claim 1 recites an ordered combination in a way that is significantly more than what is well-understood, routine, or conventional in the field of computing systems. Particularly, amended claim 1 recites a specific, discrete implementation of mapping identifiers (IDs) from received user data for the user to a plurality of different categories of offerings and matching the particular category of the leading commerce stream to a second category of offerings for a following commerce stream based on commerce data characterizing a plurality of commerce streams executed in a window of time, similar to BASCOM. Thus, amended claim 1 provides "significantly more" than an abstract idea, for reasons similar to those provided in BASCOM. Therefore, amended claim 1 satisfies the second part of the Alice two-part test.” The Examiner respectfully disagrees.  As explained in the updated 101 rejection above, the claims do not recite significantly more that the abstract idea.  Therefore, the Examiner is not persuaded.
On pages 15-31, the Applicant argues that the prior art references do not teach the amended claim limitations.  These arguments are moot since all art rejections have been withdrawn.


Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIE P BRADY/Primary Examiner, Art Unit 3621